Citation Nr: 0123510	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) that denied the claim at issue.  

In June 2001, a videoconference hearing was held before the 
undersigned, who was appointed by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2001); 
38 C.F.R. § 20.700(e) (2000).  A transcript of the hearing is 
of record.  


REMAND

The basis of the prior denial of the veteran's claim was the 
finding that the claim was not well grounded.  Under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), however, the concept of a well-
grounded claim was statutorily eliminated.  This law also 
redefines the obligations of VA with respect to notice and 
the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

Additional evidentiary development of the record is in order.  
At his June 2001 videoconference hearing, the veteran 
indicated that he first sought treatment for his back in 
1999, and that, since 1999, he has received ongoing treatment 
for a low back disorder at the Anniston VA Clinic and the 
Birmingham VA Medical Center.  He said that, in the course of 
that treatment, he was referred to private specialists (James 
G. White, M.D., and Anthony J. Esposito, M.D.) for 
consultation.  The veteran submitted some private treatment 
records at his hearing.  While the veteran has waived initial 
consideration of these records by the RO, it is unclear 
whether all of his pertinent VA and private treatment records 
have been associated with the claims file.  Accordingly, on 
remand, the RO should obtain the complete VA and private 
treatment records for the veteran's low back, from 1999 to 
the present.  38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 
Fed. Reg. 45, 620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(3)).  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(e)). 

Finally, after all his treatment records have been obtained, 
the RO should schedule the veteran for an appropriate VA 
examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  The purpose of the 
examination is to review the records and render a medical 
opinion as to the etiology of any current low back disorder 
and whether it is related to injury in service.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Ask the veteran to identify the VA 
Medical Center(s) where he has received 
treatment for his low back disorder.  
Request copies of all VA treatment 
records of the veteran from 1999 to the 
present.  Associate all records received 
with the claims file.

2.  Ask the veteran for the names and 
addresses of any private care provider 
from whom he has received treatment for 
his low back since 1999, for the 
approximate dates of such care, and for 
appropriate releases for the treatment 
records of the low back from each 
provider.  If such information is 
provided, request the treatment records 
and associate all responses with the 
claims file.   If any development 
undertaken pursuant to information or 
releases provided by the veteran is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
him what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)). 

3.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(c)(4)).  The examiner should 
be asked to review the claims file and this 
remand in connection with the examination.  
All necessary tests should be done.  The 
examiner should provide a diagnosis and 
etiology of the veteran's low back disorder 
and is asked to express an opinion as to 
whether it is at least as likely as not that 
any current low back disorder is related to a 
disease or injury of service origin.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report, if 
required.  If the report does not include 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



